Citation Nr: 0803131	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-41 591	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1951 to 
March 1963, and Reserve military service from April 1979 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This claim will be reopened 
on the basis of new and material evidence, but must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the appeal has been requested or obtained.

2.  Entitlement to service connection for a low back disorder 
was denied by the RO in a June 1989 rating decision; the 
veteran was notified of the decision and did not appeal, and 
that decision became final.

3.  Since the time of that last final denial, service medical 
records covering a portion of the veteran's military Reserve 
service were received, and this includes an April 1981 
medical record which includes complaints of hip and low back 
pain, and tends to corroborate the veteran and a fellow 
serviceman's statement that he was injured during a period of 
active duty for training in Aviano Air Base, Italy.  


CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for a low back disorder 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  In general, service connection may be 
granted for disability or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110 (West 2002).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Analysis:  In February 1989, the veteran filed his initial 
claim for service connection for the residuals of a back 
injury which he claimed had occurred in April 1981 while he 
was performing active duty for training, during Reserve 
service, in Aviano Air Base in Italy.  At the time this claim 
was denied by the RO in June 1989, although service medical 
records of the veteran's period of active military duty from 
1951 to 1963 were on file, no records of the veteran's 
subsequent Reserve service were on file.  The veteran was 
notified of this denial and his appellate rights, and he did 
not appeal, and that decision became final.

The veteran filed an application to reopen this claim in July 
2003.  He continues, in this claim, to allege that he 
sustained an injury during a period of active duty for 
training which resulted in his current low back disability.  
While various records have been added to the file since the 
time of the past final denial in June 1989, service medical 
records from the veteran's period of Reserve military service 
were obtained.  

Although these records include multiple physical examinations 
in which the veteran affirmatively noted that he did not have 
recurrent back pain, the last chronological record on file 
among these records is an April 24, 1981, record indicating 
the veteran complained of a possible hip displacement with 
low back and hip pain of three days' duration.  This record 
did not discuss or describe any form of an acute injury, as 
now claimed by the veteran, and noted that range of motion of 
the back was essentially normal, and X-rays of the hip were 
essentially negative.  However, although the assessment was 
bursitis and/or tendonitis of the left hip, the examining 
physician specifically noted that sacroiliac joint disease 
needed to be ruled out.   

The veteran argues that he sustained an acute injury during 
this period of active duty for training, and this statement 
is corroborated in an April 1989 statement from a fellow 
serviceman, who wrote that he recalled that the veteran 
injured his back while performing active duty for training at 
Aviano Air Base, Italy, in April 1981.  That the veteran 
actually had a period of active duty for training, from April 
11 through 25, 1981, is corroborated in an official military 
order documenting that fact.

Although this Reserve service medical record certainly does 
not corroborate that the veteran sustained a low back injury 
of any kind, and does not corroborate that an injury which 
occurred during active duty for training in 1981 is the 
etiological origin of his current low back disability, it 
does raise at least a reasonable possibility of 
substantiating the veteran's claim in accordance with the 
governing regulation at 38 C.F.R. § 3.156(a).  


ORDER

The veteran's claim for service connection for a low back 
disability is reopened, and to this extent only, the claim is 
granted.




REMAND


As noted above, although the April 1981 Reserve medical 
record shows a complaint of low back pain in 1981 and a 
suggestion by a medical doctor that sacroiliac joint disease 
should be further investigated, this record does not document 
an acute low back injury.  Moreover, it is clear from a 
careful review of all of the service medical records on file 
that there are numerous physical examinations during active 
service and during subsequent Reserve service each of which 
reveals the veteran's low back to be normal, and each of 
which includes medical histories completed by the veteran in 
which he affirmatively stated that he did not have chronic 
low back pain.  

However, the April 1981 medical record which serves to reopen 
this claim was created after all prior physical examination 
reports.  The evidence necessary to substantiate the 
veteran's claim which remains lacking in this case is 
objective evidence of chronicity of low back symptoms, and 
medical treatment therefore, from the time of the April 1981 
Reserve medical record forward until VA X-ray studies 
objectively identify low back disability in December 2002, 
and subsequent corroboration in a VA MRI in April 2003.  The 
evidence on file reveals that following the veteran's 
separation from active military service in 1963, he appears 
to have commenced full-time employment with the General 
Motors Corporation, working in production, until he retired 
from that employment in 1985.  In a private medical record 
dated in April 2004, the veteran reported that his chronic 
low back problems began in 1980 when he was in the service 
but he was not treated.  Reportedly, later on he worked for 
GM and saw physicians in the company, and was treated with 
occasional medications.  Thus, records of chronicity of low 
back symptomatology may be identified in records of the 
veteran's employment with GM, both personnel and medical from 
approximately 1963 through 1985.  An attempt to obtain such 
records must be made on remand. 

Based on the foregoing, the claim is REMANDED to the RO for 
the following action:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and 
implementing VA regulations is completed, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The veteran should be requested to 
provide properly completed releases so 
that the RO may obtain all records 
associated with the veteran's employment 
with General Motors Corporation from 
approximately 1963 through his retirement 
in approximately 1985, and this includes 
all personnel records and any and all 
medical records which may be available 
for the veteran.  The veteran must be 
informed that he is expected to fully 
cooperate in this request for 
development.  Finally, the veteran should 
be advised that he may still submit any 
objective evidence or properly completed 
releases for such evidence which shows a 
chronicity of low back symptomatology 
from 1981 forward.  

3.  After completion of the above 
development, the RO should use the 
properly completed medical releases to 
secure any and all available records of 
the veteran's employment with GM from 
1963 forward, and any other evidence for 
which the veteran completes a proper 
medical release.  Any evidence obtained 
must be added to the claims folder.  If 
any evidence obtained tends to reveal an 
objectively demonstrated chronicity of 
symptoms relating current low back 
disability to an acute injury during 
service in 1981, and if otherwise in 
order, the RO should refer the veteran 
for a VA orthopedic examination of his 
low back, with a review of the claims 
folder, and a request for opinions 
consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).

4.  After completion of the above 
development, the RO should again address 
the claim on appeal.  If the claim 
remains denied, the veteran and 
representative must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of the development 
requested in this remand.  Any decision 
to not refer the veteran and his claims 
folder for examination, record review and 
production of opinions must be discussed.  
VCAA compliance must be discussed.  The 
veteran and representative must be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


